



NOBLE CORPORATION
TIME-VESTED CASH AWARD (RETENTION)
THIS INSTRUMENT (this “Instrument”), made effective as of the _______________,
by Noble Corporation plc, a public limited company incorporated under the laws
of England and Wales (the “Company”) evidences the time-vested Cash Award (as
defined in the Plan) granted hereunder to _______________ (“Employee”) and sets
forth the restrictions, terms and conditions that apply thereto.
W I T N E S S E T H:
WHEREAS, the committee (the “Committee”) acting under the Noble Corporation 2015
Omnibus Incentive Plan, as amended (the “Plan”), has determined that it is
desirable to grant a time-vested Cash Award to Employee pursuant to the Plan;
and
WHEREAS, pursuant to the Plan, the Committee has determined that the time-vested
Cash Award so granted shall be subject to the restrictions, terms and conditions
set forth in this Instrument;
NOW, THEREFORE, a time-vested Cash Award is hereby granted to Employee as
follows:
1.Time-Vested Cash Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
grants a $__________________ Cash Award (the “Awarded Cash Amount”) to Employee
pursuant to the Plan. The Awarded Cash Amount is being granted to Employee
effective as of the date of this Instrument (the “Effective Date”) and shall
vest or be forfeited in accordance with (and otherwise be subject to) the
provisions of this Instrument.
2.    Vesting and Forfeiture in General. Except as set forth in Section 3 of
this Instrument, the applicable portion of the Awarded Cash Amount shall vest
and the forfeiture restrictions applicable thereto under this Instrument shall
terminate in accordance with the provisions of the attached Schedule I, provided
that Employee remains continuously employed by the Company or an affiliate
thereof from the Effective Date to the applicable date of vesting. Any portion
of the Awarded Cash Amount that has not already vested (“Outstanding Awarded
Cash Amount”) shall be forfeited by Employee upon the termination of Employee’s
employment with the Company or an affiliate thereof for any reason other than by
reason of (i) the Company’s termination of Employee’s employment for reasons
other than for Cause (as defined below) (a “Non-Cause Termination”) or (ii)
Employee’s termination of Employee’s employment for Good Reason (as defined
below) but solely in the event that the Trigger Event (as defined below) has
occurred on or before such date of such termination for Good Reason (the events
described in clauses (i) and (ii) above each being a “Qualifying Termination”).
For purposes of this Instrument, transfers of employment without interruption of
service between or among the Company and any of its affiliates shall not be
considered a termination of employment.
(a)    For purposes of this Instrument, “Cause” shall mean (i) the willful and
continued failure of Employee to perform substantially Employee’s duties for the
Company (other than any such failure resulting from bodily injury or disease or
any other incapacity due to mental or physical


1

--------------------------------------------------------------------------------





illness); or (ii) the willful engaging by Employee in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliates, monetarily or otherwise. For purposes of this provision, no act,
or failure to act, on the part of Employee shall be considered “willful” unless
done, or omitted to be done, by Employee in bad faith or without reasonable
belief that Employee’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board, upon the instructions of the Chief
Executive Officer or another senior officer of the Company or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Employee in good faith and in the best interests of the
Company and its affiliates.
(b)    For purposes of this Instrument, “Employment Agreement” shall mean any
employment agreement that is based on, or similar to, a form of a “Restated
Employment Agreement” that is included as an exhibit to the Company’s Annual
Report on Form 10-K filed with the U.S. Securities and Exchange Commission.
(c)    For purposes of this Instrument, “Good Reason” shall mean any of the
following (without Employee’s express written consent): (i) a material
diminution in Employee’s base salary or (ii) the Company’s requiring Employee to
be based at any office or location more than 50 miles from Employee’s principal
office or location. Notwithstanding the foregoing, Employee shall not have the
right to terminate Employee’s employment hereunder for Good Reason unless (1)
within 60 days of the initial existence of the condition or conditions giving
rise to such right Employee provides written notice to the Corporate Secretary
of the Company of the existence of such condition or conditions, and (2) the
Company fails to remedy such condition or conditions within 30 days following
the receipt of such written notice (the “Cure Period”). If any such condition is
not remedied within the Cure Period, Employee must terminate Employee’s
employment with the Company within a reasonable period of time, not to exceed 30
days, following the end of the Cure Period.
(d)    For purposes of this Instrument, “Trigger Event” shall mean the
commencement of the “Employment Term” (as defined in the Employment Agreement of
one or more of the Company’s Named Executive Officers named in the Company’s
most recent Proxy Statement filed with the U.S. Securities and Exchange
Commission) or similar event, irrespective of whether Employee is subject to an
Employment Agreement.
3.    Acceleration of Vesting.
(a)    Except as set forth in this Section 3(a) and in Section 3(b) of this
Instrument, any Outstanding Awarded Cash Amount shall become fully vested and no
longer subject to any forfeiture restrictions under this Instrument if
Employee’s employment with the Company or an affiliate thereof terminates by
reason of his or her Qualifying Termination; provided, however, that in the
event such Qualifying Termination constitutes a Non-Cause Termination that
occurs prior to the Trigger Event, the Outstanding Awarded Cash Amount due to
such Employee shall be equal to the Awarded Cash Amount granted hereunder
multiplied by a fraction, (i) the numerator of which is the number of calendar
months that have elapsed from the date of the effectiveness of this Instrument
to the date of Employee’s termination due to such Non-Cause Termination
(counting a month as having elapsed if the Employee was employed by the Company
or an affiliate thereof on the last business day of the month) and (ii) the
denominator of which is 34; provided further, that the amount


2

--------------------------------------------------------------------------------





actually paid to the Employee in respect of such Non-Cause Termination shall be
reduced by the amount of the Awarded Cash Amount that has previously vested in
respect of such Employee, if any.
(b)    This Section 3(b) shall apply in the event Employee is, or hereafter
becomes, subject to an Employment Agreement. In the event Employee is, or
hereafter becomes, subject to an Employment Agreement, then, except as provided
in the following sentence, the provisions of Section 2 and this Section 3
regarding Qualifying Termination shall cease to apply as of the commencement of
the Trigger Event, such that, no accelerated vesting of any Outstanding Awarded
Cash Amount shall occur as a result of any Qualifying Termination that occurs on
or after the commencement of the Trigger Event. Furthermore, no provision of any
plan, Employment Agreement or other agreement or arrangement pertaining to
Employee and the Company or an affiliate thereof (“Relevant Agreement”) shall
cause any such Outstanding Awarded Cash Amount to vest on an accelerated basis
in connection with a Qualifying Termination that occurs on or after the
commencement of such Trigger Event, unless, prior to such Trigger Event, this
Section 3(b) is amended (in writing), a Relevant Agreement that is in effect as
of the date hereof is amended (in writing), or a Relevant Agreement is first
prepared (in writing) after the date hereof to specifically provide for such
vesting. For the avoidance of doubt, nothing in this Section 3(b) shall prevent
any Outstanding Awarded Cash Amount from vesting, if the Employee otherwise
meets the requirements for such vesting hereunder by continued employment with
the Company or any affiliate thereof after the occurrence of a Trigger Event.
4.    Payment of the Cash Award; Other Forfeiture. As soon as practicable
following the date any Outstanding Awarded Cash Amount vests (but no later than
the end of the calendar year in which vesting occurs or, if later, 2.5 months
after vesting), the Company shall, subject to Section 6 herein, pay Employee, in
cash, the relevant dollar amount that corresponds to such vested Outstanding
Awarded Cash Amount in settlement thereof. Notwithstanding any provision herein
to the contrary, in the event Employee’s employment with the Company or an
affiliate thereof terminates following the vesting, and prior to the payment, of
any Outstanding Awarded Cash Amount, then Employee shall forfeit any and all
rights to receive such payment (and no such payment shall be made to Employee)
if such termination of employment occurs by reason of the Company’s termination
of Employee’s employment for Cause.
5.    No Shareholder Related Rights. For the avoidance of doubt, the Cash Award
granted hereunder is not a Stock Award and does not otherwise relate to Shares
for purposes of the Plan. Accordingly, the grant of the Cash Award hereunder
shall confer no rights as a shareholder of the Company or any similar rights to
Employee as a result of receiving such grant, including, without limitation,
voting rights or the right to receive dividends and distributions as a
shareholder or the right to receive Dividend Equivalents with respect to such
Cash Award.
6.    Withholding Taxes. The Company may withhold from any amounts payable under
this Instrument such federal, state, local, foreign or other taxes of any kind
that are required to be withheld pursuant to any applicable law or regulation.
7.    Non-Assignability. This Instrument is not assignable or transferable by
Employee. No right or interest of Employee under this Instrument or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except pursuant to a qualified


3

--------------------------------------------------------------------------------





domestic relations order within the meaning of Section 414(p) of the Code or a
similar domestic relations order under applicable foreign law, either in such
form as is acceptable to the committee), and no such right or interest shall be
liable for or subject to any debt, obligation or liability of Employee.
8.    Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Instrument shall have the meanings assigned to them under the provisions of the
Plan. The Awarded Cash Amount subject to this Instrument shall be governed by
and subject to all applicable provisions of the Plan. This Instrument is subject
to the Plan, and the Plan shall govern where there is any inconsistency between
the Plan and this Instrument.
9.    Governing Law. This Instrument shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.
10.    Binding Effect. This Instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
11.    Prior Communications; Amendment. This Instrument, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, evidences the Award granted hereunder, which shall be subject
to the restrictions, terms and conditions hereof, and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof. To the fullest extent provided by
applicable law, this Instrument may only be amended, modified and supplemented
in accordance with the applicable terms and conditions set forth in the Plan.
The provisions of Sections 2 and 3 of this Instrument shall be the exclusive
means by which the Awarded Cash Amount and/or any Outstanding Awarded Cash
Amount shall vest, and no provision of any plan, Employment Agreement or other
agreement or arrangement pertaining to Employee and the Company or an affiliate
shall cause the Awarded Cash Amount and/or any Outstanding Awarded Cash Amount
to vest under circumstances that are not described in Sections 2 and 3 of this
Instrument except to the extent Section 2 or 3 herein is amended in writing by
the parties to provide for such vesting.
12.    Notices; Confidentiality. Subject to the last paragraph of this Section
12, all notices and other communications hereunder shall be in writing and shall
be deemed given if directed in the manner specified below, to the parties at the
following addresses and numbers:
(a)    If to the Company, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation plc
10 Brook Street
London, W1S 1BG
England
Attention: Corporate Secretary


4

--------------------------------------------------------------------------------





Fax: 281-596-4486


With a copy to:


Chairman of Compensation Committee
c/o Noble Corporation plc
10 Brook Street
London, W1S 1BG
England
Fax: 281-596-4486
(b)    If to Employee, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
The last known address and number for Employee as maintained in the personnel
records of the Company


For purposes of this Section 12, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
All compensation related information with respect to Employee and similarly
situated individuals is to be treated with the highest level of confidentiality.
Notwithstanding anything herein to the contrary, Employee agrees that Employee
shall not disclose or discuss this Cash Award with anyone other than Tom Madden
in the Company’s Sugar Land Office (281-276-6142), it being understood that
Employee may disclose or discuss this Cash Award with Employee’s spouse.
Furthermore, Employee may disclose or discuss this Cash Award with Employee’s
legal and financial advisors with all costs and expenses related thereto being
borne by Employee.
13.    Severability. If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.
14.    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.
15.    Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.


5

--------------------------------------------------------------------------------





16.    References. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”
17.    Unfunded Awards. The Cash Award made under this Instrument are unfunded
and unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Employee acquires
a right to receive compensation from the Company or an affiliate pursuant to
this Instrument, such right shall be no greater than the right of any unsecured
general creditor of the Company or such affiliate.
18.    Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Cash Amount is intended to be
compensation that is not subject to the tax imposed by Code Section 409A, and
this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.
IN WITNESS WHEREOF, the Company has signed and delivered this Instrument as of
the date first above written.
NOBLE CORPORATION PLC
/s/ William E. Turcotte
William E. Turcotte
Senior Vice President, General Counsel
and Corporate Secretary




6

--------------------------------------------------------------------------------






SCHEDULE I
NOBLE CORPORATION
RESTRICTED PERIODS
FOR AWARD OF TIME-VESTED CASH AWARD
The Committee has determined that the following specified restricted time
periods shall be applicable to the Awarded Cash Amount granted pursuant to this
Instrument:
1.    Restricted Periods.


(i)
One-half of the Awarded Cash Amount ($________) shall vest and no longer be
subject to forfeiture on December 31, 2020; and



(ii)
One-half of the Awarded Cash Amount ($________) shall vest and no longer be
subject to forfeiture on December 31, 2021.







S-1